Citation Nr: 0124965	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-14 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to service connection for acute follicular 
tonsillitis.

2.  Entitlement to an increased rating for residuals of a 
left knee fracture with arthritis, currently rated as 30 
percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from February 1964 to April 
1964.  

This case comes before the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in Waco, 
Texas.  

The issues concerning entitlement to an increased rating for 
residuals of a left knee fracture with arthritis and for 
entitlement to a total rating for compensation purposes based 
on individual unemployability will be addressed in the REMAND 
section of this decision.


FINDINGS OF FACT

1.  Inservice treatment was afforded the veteran for acute 
follicular tonsillitis with it not shown otherwise than that 
the condition was acute and transitory, and resolved without 
permanent residuals.

2.  There is no competent medical evidence showing the 
presence of acute follicular tonsillitis.


CONCLUSION OF LAW

A disability related to acute follicular tonsillitis was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001).  Where laws or regulations change after a claim has 
been filed or reopened and before the administrative or 
judicial process has been concluded, the version most 
favorable to the appellant will apply unless Congress 
provided otherwise or has permitted the Secretary of Veterans 
Affairs to do otherwise and the Secretary has done so.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the September 
1999 rating decision of record; June 2000 statement of the 
case (SOC); and June 2001 supplemental statement of the case 
(SSOC), informed him of the information and evidence needed 
to substantiate his claim for service connection and complied 
with the VA's notification requirements.  The Board also 
observes that the above-mentioned SSOC noted the new duties 
brought about by the enactment of the VCAA, and, 
additionally, points out that the veteran was sent a letter 
in March 2001, which acted to inform him, in specific detail, 
of the new duties brought about by the enactment of the VCAA.  
The VA has no outstanding duty to inform the appellant that 
any additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue of entitlement to service 
connection for acute follicular tonsillitis has been 
obtained.  The RO has obtained the veteran's service medical 
records and his post-service treatment records.  Reasonable 
efforts were taken to obtain all relevant evidence identified 
by the veteran, and all evidence so obtained was considered.  
Additionally, as will be discussed below, the appellant was 
afforded a VA examination in April 2001.  The Board is 
unaware of any additional relevant and available evidence.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.

Furthermore, the veteran has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to service connection for his claimed disorder.  
The discussions in the rating decision, SOC and SSOC have 
informed the veteran of the information and evidence 
necessary to warrant entitlement to the benefit sought.  The 
Board therefore finds that the notice requirements of the new 
law and regulation have been met.  

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

Factual Background

The veteran asserted, as shown as part of a VA Form 21-526, 
Veteran's Application for Compensation, received by VA in 
January 1997, that he suffered from spinal meningitis in 1964 
while at Fort Polk, Louisiana and that he was confined in a 
quarantine ward at the base hospital.  Additionally, as part 
of a letter received by VA in June 1998, the veteran claimed 
to have been treated with penicillin during his 1964 hospital 
stay.  He also mentioned that he had a spinal tap done while 
admitted into the Fort Polk hospital.  

Review of the veteran's service medical records shows that 
spinal meningitis was not diagnosed during the veteran's 
period of service.  Also, no findings of the veteran being 
administered a spinal tap is of record.  However, in March 
1964, while stationed at Fort Polk, Louisiana he was treated 
for acute follicular tonsillitis and was prescribed 
penicillin at that time.  A treatment note, dated two days 
later, shows that his throat condition had improved.  Review 
of the remainder of the veteran's service medical records, 
including the report of his April 1964 separation 
examination, does not show that either meningitis or acute 
follicular tonsillitis was diagnosed.  

As shown as part of the above-discussed June 1998 letter 
received from the veteran he essentially questioned the fact 
that, if he did not have meningitis while at Fort Polk, then 
why was he treated with penicillin.  As penicillin treatment 
was afforded the veteran for acute follicular tonsillitis in 
1964 the RO essentially interpreted the veteran's assertions 
as raising the issue of entitlement to service connection for 
acute follicular tonsillitis.  

Several medical treatment records, both VA and private, are 
shown to have been associated with the record.  None of these 
records, dated from 1985 to 2001, are shown to contain a 
diagnosis of acute follicular tonsillitis.  One private 
medical record, however, dated in 1985, shows that the 
veteran was diagnosed as having chronic tonsillitis with 
nasal obstruction, and that he underwent a 
tonsillectomy/septoplasty procedure.  

The veteran was afforded a VA "nose, sinus, larynx, and 
pharynx" examination in April 2001.  Review of the medical 
history portion of the examination report shows that the 
veteran reported being quarantined during active duty for 
treatment for meningitis.  The examiner essentially noted 
that the veteran's personal history was not consistent with 
the documented medical record.  The veteran indicated that he 
had no current problems associated with his tonsils.  The 
diagnoses reported were status post tonsillectomy in 1985, 
now with normal examination; and chronic infection with 
Epstein-Barr virus.  The examining physician also noted that 
there was no connection with a case of acute follicular 
tonsillitis in 1964 and the tonsillitis requiring surgical 
procedure in 1985.  

Analysis 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2001).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2001).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

The service medical records, while noting one instance of 
treatment afforded the veteran for acute follicular 
tonsillitis in March 1964, are not shown to include any other 
evidence of treatment rendered the veteran for this claimed 
disorder during his two-month period of service.  Also, as 
indicated above, the veteran's treated condition was shown to 
have been characterized as much improved two days following 
his being prescribed penicillin, and no problems relating to 
his claimed disorder was shown at the time of his service 
separation examination.  

Additionally, as discussed above, while the veteran did 
undergo private medical treatment in 1985 for the removal of 
his tonsils, review of the complete evidence of record does 
not show that he was ever subsequently diagnosed with acute 
follicular tonsillitis.  

Also, and of particular significance to the veteran's claim, 
on VA examination conducted in April 2001, as discussed 
above, the VA examining physician, opined that there was no 
connection with a case of acute follicular tonsillitis in 
1964 and the tonsillitis requiring surgical procedure in 
1985.  

The Board has also considered the appellant's contentions on 
appeal, however, this evidence alone cannot meet the burden 
imposed by the VCAA, with respect to the existence of a 
disability and a relationship between that disability and his 
service.  See 38 U.S.C.A. § 5107 (West Supp. 2001).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Lay 
assertions will not support a finding on medical questions 
requiring special expertise or knowledge, such as diagnosis 
or causation of a disease.  Id. at 494-95.  

Based upon the evidence of record, the Board finds 
entitlement to service connection for acute follicular 
tonsillitis is not warranted.  The only evidence of a present 
disability is the opinion of the veteran.  While he is 
competent to express his assertions as to symptoms he 
experiences, he is not competent to provide a medical opinion 
because this requires specialized medical knowledge.  
Espiritu, supra.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As no competent 
evidence of a present disability has been submitted and the 
preponderance of the evidence is against the claim, the Board 
finds entitlement to service connection for acute follicular 
tonsillitis must be denied.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992).  


ORDER

Service connection for acute follicular tonsillitis is 
denied.


REMAND

In reference to the veteran's claim for entitlement to an 
increased rating for his service-connected left knee 
disability, the Board notes that the veteran was recently 
afforded a VA orthopedic examination in April 2001.  
Following its review of the examination report, the Board 
observes that the above-discussed April 2001 VA orthopedic 
examination does not appear to have sufficiently complied 
with the requirements set out by the Court in DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  Specifically, the manner 
in which the examiner reported range of motion findings 
regarding the veteran's left knee presents some confusion to 
the Board in its attempt to reconcile these findings with the 
applicable rating criteria diagnostic codes.  See 38 C.F.R. 
§ 4.71a (2000).  In this case, as the veteran is shown to 
have been rated by the RO as 30 percent disabled under 
Diagnostic Codes 5010-5260, consideration of limitation of 
leg extension pursuant to Diagnostic Code 5261 is necessary 
in order to determine if a rating in excess of 30 percent is 
warranted.  While the above-mentioned April 2001 VA 
orthopedic examination report shows that left knee flexion 
was measured as being from zero to 90 degrees, it does not 
appear that leg extension measurements were elicited as part 
of the examination.  Also, review of the examination report 
does not show that the effects of the disability upon 
ordinary use, and the functional impairment due to pain, 
weakened movement, excess fatigability, or incoordination 
were sufficiently considered as to the veteran's service-
connected left knee disability.  Thus, the Board is of the 
opinion that a thorough and contemporaneous examination 
should be conducted to ascertain the effect of the disability 
on the veteran's functional capabilities, as well as all 
other pertinent matters.  

Concerning the issue of entitlement to a total rating for 
compensation purposes based on individual unemployability, 
the Board points out that the veteran's attorney, in a letter 
dated in November 1998, requested, in part, that VA afford 
the veteran a social and industrial survey to measure his 
abilities to function in a social and industrial setting.  
Review of the record does not reveal that such an examination 
has been accomplished, and the Board is of the opinion, based 
upon the factual scenario of this case, that a social and 
industrial survey should be undertaken by a VA social worker 
to clarify the veteran's occupational history and to 
determine, as best as possible, the work impairment which he 
confronts as a result of the manifestations of his service-
connected disability.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2001).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his claimed left knee 
disability, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including VA 
records (not already in the claims 
folder), should then be requested.  All 
records obtained should be added to the 
claims folder. 

2.  The RO should schedule the veteran 
for a VA examination by an orthopedist 
for the purpose of assessing the current 
severity of the veteran's service-
connected left knee disability and the 
effect of such disability upon his 
employability.  All indicated studies, 
including X-rays, should be performed, 
and all findings should be set forth in 
detail.  The left knee should be examined 
for degrees of both active and passive 
range of motion (flexion and extension) 
and any limitation of function of the 
parts affected by limitation of motion.  
The examiner should also be asked to note 
the normal ranges of motion of the knee.  
Additionally, the examiner should be 
requested to determine whether the left 
knee exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should also 
be asked to express an opinion as to the 
degree to which pain could significantly 
limit functional ability during flare-ups 
or when the left knee is used repeatedly 
over a period of time.  The claims folder 
and a copy of this Remand must be made 
available to and thoroughly reviewed by 
the examiner prior to the examination.  A 
complete rationale for any opinions 
expressed should be included in the 
examination report.

Finally, the examiner should indicate 
whether, and to what extent, the 
veteran's service-connected left knee 
disability might be deemed to interfere 
with his ability to secure or to maintain 
substantially gainful employment.  The 
examiner's opinions, in all respects, 
should reflect a review of the entire 
evidentiary record.  

3.  A VA social and industrial survey 
should be undertaken by a social worker 
for the purpose of obtaining information 
on the veteran's activities and 
occupational history.  The social worker 
should elicit and set forth pertinent 
facts regarding the veteran's medical 
history, education and employment 
history, and social and industrial 
capacity.  With regard to his 
employability, the veteran should be 
asked to provide the names and addresses 
of businesses where he has worked and or 
sought employment.  Any potential 
employment opportunities should be 
identified.  The claims folder must be 
made available to the social worker in 
conjunction with the survey as it 
contains important historical data.

4.  Following completion of the above 
action, the RO must review the claims 
folder and ensure that the foregoing 
development has been conducted and 
completed in full.  If this development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
report.  If the examination report does 
not include fully detailed descriptions 
of pathology and all test reports, 
special studies or adequate responses to 
the specific opinions requested, that 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2001) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Ardison v. Brown, 6 
Vet. App. 405, 407 (1994).

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107) and 66 Fed. Reg. 45,620-
45,632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159) are fully 
complied with and satisfied.

6.  Subsequently, the RO should review 
the entire evidentiary record in order to 
determine whether an increased rating is 
warranted for the veteran's service-
connected left knee disability.  In 
particular, the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2001), as described by the 
Court in DeLuca, supra, at 205 and 208, 
must be considered.   

The RO should also, after its review of 
the complete evidentiary record 
determined whether a total rating for 
compensation purposes based on individual 
unemployability may be granted on a 
schedular basis under 38 C.F.R. § 4.16(a) 
(2001), and, if not, whether the claim 
for such a rating should be referred to 
the appropriate official for 
extraschedular consideration under 
38 C.F.R. § 4.16(b) (2001).

7.  If the determination remains 
unfavorable to the veteran in any way, he 
and his attorney should be furnished a 
SSOC in accordance with 38 U.S.C.A. 
§ 7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his attorney should be 
afforded the opportunity to respond 
thereto.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

The purpose of the examination and social/industrial survey 
requested in this remand is to obtain information or evidence 
(or both) which may be dispositive of the appeal.  Therefore, 
the veteran is hereby placed on notice that pursuant to 38 
C.F.R. § 3.655 (2001) failure to cooperate by attending the 
requested VA examinations may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 


